Title: To George Washington from David Forman, 14 May 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 14th May 1781
                        
                        The British Fleete from New York Consisting of Seven Ships of 60 Guns and upwards Twelve Large Transport
                            Ships and Ten Topsail Schoners and Sloops made Sail from sandy Hook on Saturday Morning last about Ten OClock The Wind
                            about South East—at Twelve The Whole fleete was Clear of The Hook and The Wind Hauled round to Southd, in The afternoon The
                            wind Was to The Westward of South.
                        Upon Which The Fleete Tacked and run into Sandy Hook and Lay untill Next Day Vizt Sunday, Ten OClock The Wind
                            Then Veereing from North to North West, By Four P.M. The Whole Fleete was Clear of
                            The Hook again and Steared to The Southwd.
                        This Morning accts from The Southward say That in The Night They Heard Several Cannon fired leeding to The
                            Southward—On The whole There does not I belive remain a doubt but They are destined to a Southern Port—My whole Time has
                            been so Intirely engaged with The Distresses of my Family and Loss of My little Son That I have not been of intelegence so
                            as to form an Opinion of The distination of this Fleete—Several Deserters and Prisoners brought in here last Weeke say for
                            Rhodisland—The Fleetes runing Back to Sandy Hook on Saturday last with The Wind to the W. of South does I Think fully
                            Contradict That acct Should I attempt to form an Opinion from former accts I should say They were distined for
                            Deleware—pPerhaps Chesepeck Bay—Should your Excly be of Opinion That it will be of any Publick Utility to Establish a post
                            of Intellegence on The High Lands of Middle Town during the Summer I Can Imploy The Same Person who was Ingaged last
                            Season for The pay and rations of a Horseman—your Excly will please to direct me in That affair—I have The Honr to be Your
                            Excellys Most Obdt Humble Servt
                        
                            David Forman
                        
                    